Citation Nr: 0812137	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD), to include claim 
for ulcer and acid reflux.

2.  Entitlement to an initial compensable disability rating 
for migraines.

3.  Entitlement to service connection for endometriosis 
status post hysterectomy, to include claim for dysplasia and 
CIN II and III.

4.  Entitlement to service connection for seborrheic 
keratosis, claimed as skin lesions.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for fibrocystic breast 
disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1995 and from February 2003 to February 2005, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which: (1) granted a noncompensable 
(i.e., 0 percent) disability rating for gastroesophageal 
reflux disease (GERD) (to include claim for ulcer and acid 
reflux), effective February 22, 2005; (2) granted a 
noncompensable (i.e., 0 percent) disability rating for 
migraines, effective February 22, 2005; and (3) denied 
service connection for endometriosis status post hysterectomy 
(to include claim for dysplasia and CIN II and III), 
seborrheic keratosis (claimed as skin lesions), sinusitis, 
and fibrocystic breast disease.  The veteran perfected her 
appeal as to the noncompensable disability ratings assigned 
as well as to the denial of service connection for the 
aforementioned disabilities.

The veteran testified at a video conference Board hearing 
before the undersigned Veterans Law Judge in January 2008.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 30 days in order to allow for the submission of 
additional evidence for consideration.

In January 2008 and February 2008, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).

For reasons explained below, the issues of entitlement to an 
initial compensable disability rating for migraines, 
entitlement to service connection for sinusitis, and 
entitlement to service connection for fibrocystic breast 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's GERD, to include ulcer and acid reflux, is 
manifested by constipation, indigestion, heartburn (pyrosis), 
regurgitation, melena, and abdominal pain.

2.  Giving the veteran the benefit of the doubt, competent 
medical evidence has shown that her endometriosis status post 
hysterectomy, to include dysplasia and CIN II and III, is 
causally related to her military service.

3.  Giving the veteran the benefit of the doubt, competent 
medical evidence has shown that her seborrheic keratosis, 
claimed as skin lesions, is causally related to her military 
service.






CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for GERD, to include 
ulcer and acid reflux, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, endometriosis status post hysterectomy, to include 
dysplasia and CIN II and III, was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, seborrheic keratosis, claimed as skin lesions, was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of her claims now being resolved on appeal.




Entitlement to an initial compensable disability rating for 
gastroesophageal reflux disease (GERD), to include claim for 
ulcer and acid reflux.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

The veteran's GERD, to include ulcer and acid reflux, is 
currently evaluated as 0 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2007).

Diagnostic Code 7346 provides the following levels of 
disability for hernia, hiatal:

60 percent - Symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health.

30 percent - Persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of 
considerable impairment of health.

10 percent - With two or more of the symptoms for the 30 
percent evaluation of less severity.

Analysis

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 10 percent evaluation 
under Diagnostic Code 7346.  The probative medical evidence 
consists of VA medical examination reports dated in June 2005 
and July 2005.

During her June 2005 VA gynecological examination, the 
examiner noted that a review of the veteran's 
abdomen/gastrointestinal system revealed symptoms of 
indigestion, heartburn, hemorrhoids, regurgitation, melena, 
and abdominal pain.

During her July 2005 VA genitourinary examination, the 
veteran reported that her symptoms can depend upon what she 
eats and that her reflux is triggered by simple things.  She 
reported daily flares of her symptoms and also stated that 
she experiences constipation.  She said that medications such 
as Prevacid, Miralax, and Metamucil have helped her symptoms.  
The VA examiner diagnosed the veteran with gastroesophageal 
reflux disease and constipation, partially controlled with 
medications.

Personal statements from the veteran herself also indicate 
that a higher 10 percent disability rating is warranted at 
this time.  During her video conference Board hearing in 
January 2008, the veteran testified that she is taking 
Prevacid for her acid reflux and that she still has problems 
with regurgitation of food.  See Video Board Hearing 
Transcript at page 24.  She went on to state that she deals 
with these problems on a daily basis, and that she takes 
over-the-counter medications like Tums and Mylanta in 
addition to the Prevacid.  See id. at page 25.

Taking all of this evidence into consideration, and noting 
that the veteran suffers from more than two of the symptoms 
as required by the 10 percent evaluation (namely recurrent 
epigastric distress, pyrosis, and regurgitation), the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 10 percent rating 
under Diagnostic Code 7346, but no more.

The symptomatology to warrant a 30 percent evaluation under 
the criteria of Diagnostic Code 7346 is not shown in the 
veteran's case.  In this regard, the Board notes that the 
veteran's symptomatology does not include dysphagia, 
substernal pain, or arm or shoulder pain, nor does it produce 
considerable impairment of health as required by the 30 
percent evaluation criteria.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 30 percent evaluation.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 30 percent evaluation at any time since the 
effective date of service connection, February 22, 2005.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's GERD, to include ulcer and acid reflux, has been no 
more than 10 percent disabling since the effective date of 
her award, so her rating cannot be "staged" because this 
represents her greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent rating is warranted for 
GERD, to include ulcer and acid reflux.  The benefit sought 
on appeal is granted to that extent.

Entitlement to service connection for endometriosis status 
post hysterectomy, to include claim for dysplasia and CIN II 
and III.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).


Analysis

The claims file includes sufficient medical evidence showing 
a diagnosis of a current disability.  Specifically, during 
her June 2005 VA gynecological examination, the veteran was 
diagnosed with cervical dysplasia, CIN II and III, and 
endometriosis with subsequent partial hysterectomy.  In 
addition, during her July 2005 VA genitourinary examination, 
the veteran was diagnosed with cervical dysplasia, status 
post hysterectomy.

During her first period of active duty (documented by service 
medical records), and in response to abnormal PAP tests in 
service, the veteran underwent a colposcopy, cryotherapy, and 
a laser cone biopsy in 1992.  These procedures led to a 
diagnosis of severe dysplasia and CIN II and III.  In 1994, 
the veteran underwent a dilation of the cervix and 
curettement of the endometrium (D&C) and a laparoscopy.  
These procedures led to a confirmed diagnosis of 
endometriosis.

Between her two periods of active duty (documented in private 
medical records), in December 2002, the veteran underwent a 
partial hysterectomy and elected to keep her ovaries.

During her second period of active duty (documented by 
service medical records), the veteran continued to suffer 
from pelvic pain, irregular bleeding, and other symptoms of 
endometriosis as well as symptoms of menopause.

The Board has determined, based upon the medical evidence set 
forth above, that the veteran's endometriosis status post 
hysterectomy (including dysplasia and CIN II and III) 
constitutes a chronic disease which began in service (prior 
to her December 2002 partial hysterectomy) and now continues 
to be symptomatic.

Following a full review of the record, and giving the veteran 
the benefit of the doubt, the Board concludes that service 
connection for endometriosis status post hysterectomy 
(including dysplasia and CIN II and III) is warranted.

Entitlement to service connection for seborrheic keratosis, 
claimed as skin lesions.

Pertinent Laws and Regulations

The laws and regulations pertaining to service connection in 
general have been set out above and will not be repeated.

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

Analysis

The claims file includes sufficient medical evidence showing 
a diagnosis of a current disability.  Specifically, during 
her June 2005 VA skin disease examination, the veteran was 
diagnosed with seborrheic keratosis affecting 5 percent of 
the back, 5 percent of the abdomen, and 5 percent of the leg, 
amounting to an involvement of 0 percent of the exposed body 
and 3 percent of the total body.

The veteran's service medical records contain a November 1992 
examination report in which the veteran was treated for 
"several 2-3 cm raised, sharply demarcated lesions on right 
and left arms."  An assessment of "insect bites" was 
offered by the medical provider, and allergy medication was 
dispensed.  In a June 1999 VA Persian Gulf examination 
report, it was noted that the veteran first noticed several 
skin lesions (appearing like 1x1 cm raised dark areas on her 
right leg and abdominal wall) in April 1991.  It was noted 
that a biopsy was taken of one of these lesions while in 
service, but no diagnosis was given to the veteran at that 
time.

During her June 2005 VA skin disease examination, as well as 
during treatment at a private medical facility (Rice Creek 
Family Medicine), the veteran contended that her skin lesions 
appeared after returning from service in the Gulf War.  
During her video conference Board hearing in January 2008, 
she testified that, while serving in the Persian Gulf, she 
worked in water purification and was stationed in a portion 
of the desert where chemicals were released nearby.  See 
Video Board Hearing Transcript at page 14.  She went on to 
testify that she believes that her skin lesions were caused 
by the chemicals that she came into contact with while 
stationed in the Persian Gulf.  See id. at page 15.

The Board has determined, based upon the medical evidence set 
forth above, that the veteran's seborrheic keratosis, claimed 
as skin lesions, constitutes a chronic disease which began in 
service and now continues to be symptomatic.  In addition, it 
is noted that this chronic disability did become manifest to 
a degree of 10 percent in June 2005.  See VA Skin Disease 
Examination Report, June 2005; see also 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Following a full review of the record, and giving the veteran 
the benefit of the doubt, the Board concludes that service 
connection for seborrheic keratosis (claimed as skin lesions) 
is warranted.


ORDER

An initial 10 percent disability rating for gastroesophageal 
reflux disease (GERD), to include claim for ulcer and acid 
reflux, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

Entitlement to service connection for endometriosis status 
post hysterectomy, to include claim for dysplasia and CIN II 
and III, is granted.

Entitlement to service connection for seborrheic keratosis, 
claimed as skin lesions, is granted.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the veteran has not received 
this required notice with regard to her service connection 
claims on appeal.  With regard to the issue of entitlement to 
an initial compensable disability rating for migraines, the 
Board notes that service connection has already been granted 
for this disability, but the veteran was not subsequently 
provided notice of the type of evidence needed to establish a 
disability rating and effective date.  Id.  On remand, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs her not only 
about the requirements for establishing her entitlement to 
increased ratings, but also concerning the downstream issue 
pertaining to the effective dates for the award of benefits, 
including an explanation as to the type of evidence that is 
needed to establish an effective date.

Entitlement to an initial compensable disability rating for 
migraines.

The Board notes that the most recent VA examination 
pertaining to the veteran's migraines took place 
approximately three years ago, when the veteran was afforded 
a VA neurological examination in June 2005.  Since that time, 
treatment records dated from August 2005 to July 2007 from 
the VA Medical Center (VAMC) in Columbia, South Carolina have 
been associated with the claims file.  Notably, the most 
recent of these records contains a neurologist's impression 
that the veteran's migraines have worsened.  See Columbia 
VAMC Treatment Record dated July 3, 2007.

In addition, during her video conference Board hearing in 
January 2008, the veteran testified that "a couple of times 
a month [the migraines] get really, really bad...the kind where 
basically there's no light, no noise, you just kind of shut 
yourself in the room for just absolute quiet...I'm real 
nauseous [during that time]...the pills that I take [do] help 
me to sleep somewhat."  See Video Board Hearing Transcript 
at pages 19-20.  She also stated that she has sought 
treatment for her migraines in the emergency room at a 
private hospital (Providence Northeast Hospital) from late 
2005 to the present.  See id. at pages 16-23.  The veteran 
also testified that she has lost "quite a bit" of time from 
work due to her migraines and that her employer has made 
special accommodations in terms of authorizing these days 
off.  See id. at pages 16, 20-23.  In February 2008, the 
veteran submitted evidence from her employer regarding these 
days missed from work.

In view of such evidence, a new VA examination is warranted 
in order to fully and fairly evaluate the veteran's claim for 
an initial compensable disability rating for migraines on 
appeal.

Entitlement to service connection for sinusitis.

Entitlement to service connection for fibrocystic breast 
disease.

With regard to the veteran's sinusitis, the Board notes that 
the veteran's testimony during her video conference Board 
hearing indicated that she was seeking treatment from a VA 
doctor for her sinusitis as recently as one week before her 
hearing (in January 2008).  See Video Board Hearing 
Transcript at page 7.  On remand, these recent VA treatment 
records should be obtained and associated with the claims 
file.

With regard to the veteran's fibrocystic breast disease, the 
Board notes that the RO had previously denied service 
connection for this condition because the RO did not consider 
it to be an actually disabling condition.  However, during 
her January 2008 video conference Board hearing, the veteran 
testified that she might need to have her breasts removed 
surgically due to the numerous cysts accumulating in her 
breasts as a result of her disability.  See Video Board 
Hearing Transcript at page 12.  According to VA treatment 
records from the Columbia VAMC, the veteran underwent a 
mammogram, ultrasound, and breast biopsy during the time 
period from August 2007 to October 2007; however, because 
these tests were performed at an outside facility, the 
results are not contained within the VA treatment records.  
On remand, these test results should be obtained and 
associated with the claims file.

Upon reviewing all of the evidence of record, the Board feels 
that the veteran should be afforded the appropriate VA 
medical examinations in order to determine the nature and 
etiology of her claimed sinusitis and fibrocystic breast 
disease.  In so doing, the Board must emphasize for the 
veteran that the Court has also held that the duty to assist 
"is not always a one-way street" and that, "[i]f a veteran 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for all of the claims on 
appeal.

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the veteran provide any 
evidence in her possession that pertains 
to the claims.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the VAMC in 
Columbia and request that it provide any 
records pertaining to the veteran from 
August 2007 to the present, including the 
results of any tests performed at outside 
facilities.  Associate this request and 
all records received with the claims 
file.  If records are unavailable, then a 
negative reply is requested.

3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
private health care providers (including 
Providence Northeast Hospital) who have 
treated her for her claimed disabilities 
at any time since departing from active 
service in 2005.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If records are unavailable, then 
a negative reply is requested.

4.  After associating with the claims 
folder all available records received 
pursuant to Items 1, 2, and 3 above, the 
veteran should be afforded a VA 
neurological examination to determine the 
current nature and severity of her 
service-connected migraines.  Her claims 
folder should be available to the 
examiner and reviewed in conjunction with 
the examination.  All indicated tests, 
studies, and X-rays should be performed.  
The examiner must determine whether the 
veteran suffers from characteristic 
prostrating attacks.  If so, then the 
examiner should characterize the 
duration, frequency, and severity of such 
prostrating attacks.  A complete 
rationale for any opinion expressed 
should be provided.

5.  After associating with the claims 
folder all available records received 
pursuant to Items 1, 2, and 3 above, the 
veteran should be afforded the 
appropriate VA examinations to determine 
the nature, extent, and etiology of her 
claimed sinusitis and fibrocystic breast 
disease.  It is imperative that any 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
Each VA examiner is requested to offer an 
opinion as to:

(a).  Does the veteran currently have 
a sinus and/or breast disorder?  If 
so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a sinus and/or breast 
disorder, did such disorder(s) have 
their onset during her periods of 
active service from November 4, 1987 
to February 10, 1995 and/or from 
February 22, 2003 to February 21, 
2005, or were they caused by any 
incident that occurred during such 
active service?

(c).  Did a sinus and/or breast 
disorder exist prior to the veteran's 
periods of active duty from November 
4, 1987 to February 10, 1995 and/or 
from February 22, 2003 to February 21, 
2005?  If so, state (if possible) the 
approximate date(s) of onset of such 
disorder(s).

(d).  If a sinus and/or breast 
disorder preexisted the veteran's 
period(s) of active duty, did the 
disorder(s) increase in disability 
during such period(s) of active duty?  
In answering this question, the 
examiner is asked to specify whether 
the veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(e).  If a sinus and/or breast 
disorder increased in disability 
during service, was that increase due 
to the natural progression of the 
disease(s)?

(f).  If the examiner finds that a 
sinus and/or breast disorder did not 
exist prior to the veteran's periods 
of active duty from November 4, 1987 
to February 10, 1995 and/or from 
February 22, 2003 to February 21, 
2005, is it as least as likely as not 
that such disorder(s) had their onset 
during service, or were they caused by 
any incident that occurred during 
service?

(g).  With regard to a breast 
disorder, the examiner should state an 
opinion as to whether the veteran may 
need to have one or both breasts 
surgically removed as a result of such 
disability.

The physician(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

6.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's pending 
claims on the merits.  If any 
determination remains adverse to the 
veteran, then she and her representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


